Citation Nr: 0802666	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-07 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
January 1970.  Service in Vietnam is indicated by the 
evidence of record.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

Procedural history

In the October 2002 rating decision, service connection was 
denied for hepatitis C.  The veteran perfected an appeal of 
that denial.

In February and March 2004, the veteran requested a 
videoconference hearing to be held before a Veterans Law 
Judge.  In October 2005 and January 2006, the veteran without 
good cause failed to report for scheduled videoconference 
hearings.  The veteran's hearing request is considered to 
have been withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  No 
further development with regard to a hearing is necessary.

In September 2006, the Board remanded this claim for further 
development.  
A supplemental statement of the case (SSOC) was issued in 
April 2007 by the VA Appeals Management Center (AMC), which 
continued the denial of this claim.  The claim is once again 
before the Board.

In August 2007, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2007).  The requested opinion has been 
provided and has been associated with the veteran's VA claims 
folder.  The VHA opinion has been provided to the veteran and 
his representative.  The veteran was afforded 60 days to 
provide additional argument or evidence.  In December 2007, 
the veteran's representative presented additional argument.

Issue no longer on appeal

In the October 2002 rating decision, service connection was 
denied for post-traumatic stress disorder (PTSD).  The 
veteran perfected an appeal of that denial.  
In September 2006, the Board remanded that claim for further 
development.  In a March 2007 rating decision, service 
connection was granted for PTSD and a 30 percent disability 
rating was assigned effective July 30, 2002.  To the Board's 
knowledge, the veteran has not disagreed with the assigned 
rating or its effective date.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].


FINDING OF FACT

The veteran used intravenous illegal drugs during and after 
active service, and competent medical evidence indicates that 
his hepatitis C is related to such intravenous drug use.


CONCLUSION OF LAW

Hepatitis C was the result of the veteran's misconduct, the 
abuse of drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1, 3.301, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In September 2006, the Board remanded this claim for the VA 
AMC to obtain a medical nexus opinion.  In February 2007, the 
veteran underwent a VA examination.  The examiner did not 
render a medical nexus opinion as to the likelihood of the 
veteran's hepatitis being related to active service.  Given 
that the examiner simply refused to provide a medical nexus 
opinion, the Board finds that the VA AMC has complied with 
the directives of the September 2006 remand to the extent 
possible.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].  

As is discussed elsewhere in this decision, the Board 
subsequently requested a VHA opinion on the etiology of the 
veteran's hepatitis C.  Thus, the Board's  remand request has 
been satisfied via the VHA opinion. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the agency of original jurisdiction informed the 
veteran of VA's duty to assist him in the development of his 
claim in letters sent in September 2002, October 2006  and 
January 2007, which were specifically intended to address the 
requirements of the VCAA.  The September 2002 VCAA letter 
advised the veteran of what the evidence must show to 
establish service connection for hepatitis C.  Accordingly, 
the veteran was informed of the information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  

As for the evidence to be provided by the veteran, he was 
specifically advised in the September 2002 VCAA letter to 
inform VA of medical evidence pertaining to his claimed 
disability, to include evidence about his risk factors for 
hepatitis C, and to submit VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for each private or other non-VA 
doctor and medical care facility that treated him for his 
claimed disability.

Moreover, in the September 2002 VCAA letter, the veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claim.  [A VA examination was obtained in 
February 2007, and a VHA opinion was obtained in October 
2007.]

In the September 2002 VCAA letter, the veteran was advised 
that VA would make reasonable efforts to obtain evidence in 
that VA would obtain evidence kept by VA and any other 
Federal government agency and would request private treatment 
records, if he completed a release form.  This was reiterated 
in the October 2006 and January 2007 VCAA letters.

In the September 2002 VCAA letter, the RO informed the 
veteran that he may submit evidence relevant to his claim.  
This request is open ended.  The September 2002 VCAA letter 
thus complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letters 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in October 
2002, after the September 2002 VCAA letter.  Therefore, the 
timing of the VCAA notice is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3) is in dispute, and was addressed by the September 
2002 VCAA letter described above.  The October 2006 and 
January 2007 VCAA letters sent to the veteran from the VA AMC 
specifically discussed elements (4) and (5).

As for the timing of the VCAA notice as the fourth and fifth 
elements, the AMC sent a letter to the veteran in January 
2007.  He was afforded an opportunity to respond before the 
SSOC was issued in April 2007.  Therefore, the essential 
fairness of the adjudication was not affected.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran and 
his representative have pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice as 
to five elements in Dingess/Hartman.

In any event, because the veteran's claim is being denied, 
elements (4) and (5) remain moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The Board finds that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes service medical records, private and VA  medical 
records, a report of a February 2007 VA examination, and an 
expert opinion from VHA, all of which will be described 
below.

A report of a February 2007 VA psychiatric examination 
reflects that the veteran was granted Social Security 
disability benefits.  There is no indication that records 
from the Social Security Administration (SSA) provide 
evidence regarding the critical elements discussed below that 
are missing in the veteran's claim, that is, evidence 
indicating that hepatitis C was present during the veteran's 
military service or that the currently diagnosed hepatitis is 
the result of in-service exposure to a known risk factor for 
hepatitis C.  It is highly unlikely that SSA records would 
have anything to do within such matters, in particular 
medical nexus, which are not within the province of that 
agency.  The veteran and his representative have not 
indicated, or even hinted, that the Social Security records 
would be of any significance.  Therefore, a remand to obtain 
SSA records is not necessary, as the veteran has not 
suggested that they are not pertinent to his claim, and the 
record does not so indicate.  See Brock v. Brown, 10 Vet. 
App. 155, 161-2 (1997) [VA is not obligated to obtain records 
which are not pertinent to the issue on appeal].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative who presented argument on his behalf.  As 
noted in the Introduction section of this decision, the 
veteran without good cause failed to report for two 
videoconference hearings before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hepatitis C

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04-
13, June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C.  The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C 
can potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.  

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding 
the lack of any scientific evidence so documenting.  
It noted that it was "essential" that the report upon which 
the determination of service connection is made includes a 
full discussion of all modes of transmission, and a rationale 
as to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.

Willful misconduct and abuse of drugs

The law and regulations provide that no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2007).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  38 
C.F.R. § 3.1(n) (2007).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.1(n), 3.301 
(2007).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  
See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

Analysis

As noted above, the Court in Hickson stipulated that service 
connection required the satisfaction of three specific 
elements.  A review of the evidence shows that Hickson 
element (1), a current disability, is met.  The medical 
evidence demonstrates that the veteran has hepatitis C, with 
a blood workup in January 2001 reflecting the presence of a 
hepatitis C antibody.

With regard to Hickson element (2), an in-service disease or 
injury, the Board will separately address disease and injury.

A review of the veteran's service medical records fails to 
reveal the presence of either a diagnosis of any form of 
hepatitis, to include hepatitis C, or of any medical problems 
that have later been identified as symptomatic thereof.  
Thus, there is no medical evidence of hepatitis C, or of any 
type of hepatitis, in service or for a number of years 
thereafter.

As for in-service injury, the injury alleged is exposure to 
hepatitis C virus through various claimed mechanisms in 
service, to include during the course of the veteran's duties 
as a medic; acquiring a tattoo; unprotected sexual activity; 
and use of intravenous drugs.  The Board has no reason to 
doubt that the veteran had these types of exposure in 
service.  

As noted above, the veteran served as a medical specialist in 
Vietnam.  Therefore, it is assumed that he was exposed to 
blood products during the course of his duties.  Also, the 
veteran apparently got a third tattoo during service (he had 
two tattoos on entrance into service).  A February 1967 
report of medical history reflects that the veteran had 
gonorrhea in July 1966, which was during his active service.  

The veteran, by his own admission, used intravenous drugs 
while serving in Vietnam.  The veteran reported this drug use 
to the February 2007 VA examiner.  Also, in November 2002, 
the veteran reported a history of morphine use while in 
Vietnam.  

In a December 2007 brief, the veteran's representative in 
essence argued that the veteran's reporting of his drug-use 
history to medical professionals is not competent evidence 
showing that the veteran used intravenous drugs in service 
because the veteran's reporting is no supported by any 
contemporaneous clinical evidence or recorded history in the 
service medical records.  The Board disagrees.  The veteran 
is competent to report observations of his own senses (sight, 
sound, hearing, etc.).  See Layno v. Brown, 6 Vet. App. 465 
(1994).  In other words, he is competent to report his own 
drug use.  Contemporaneous clinical evidence or recorded 
history in the service medical records is not necessary to 
support the veteran's reporting.  The Board further observes 
that the veteran's reporting of his own drug use in service 
is a statement against self-interest, which adds to its 
credibility and probative value.

Moreover, there is in fact evidence aside from the veteran's 
own self report that he was involved in drugs in service.  
Service personnel records reflect that during service he was 
under investigation for suspected possession of dangerous 
drugs.    

The evidence of record, in particular the VA Fast Letter 
referred to above and the VHA opinion discussed below, 
indicates that exposure to blood products and infected 
needles can result in Hepatitis C.  Therefore, Hickson 
element (2) is arguably satisfied.

With respect to element (3), medical nexus, as explained 
below the crucial question is whether the veteran's Hepatitis 
C is related to his in-service use of illegal drugs or to one 
or another of the other claimed causes.  Since the veteran's 
claim was filed well after October 31, 1990 (it was filed in 
July 2002), service connection is precluded if the hepatitis 
C was the result of in-service abuse of drugs, which 
constitutes misconduct.  On the other hand, service 
connection could be granted if the other in-service risk 
factors were as likely as not the cause. 

[The Board observes at his juncture that there is evidence in 
the claims folder that certain of the claimed risk factors 
were not exclusively confined to the veteran's military 
service but also occurred before and/or after service.  For 
the purposes of this decision, the Board will only evaluate 
in-service risk factors.  This obviously does no harm to the 
veteran's claim.]  

As was alluded to above, the February 2007 VA examiner did 
not relate the veteran's hepatitis C to any particular in-
service mechanism.  Because that report did not sufficiently 
address the etiology of the veteran's hepatitis C, in August 
2007 the Board requested a medical opinion from the VHA in 
accordance with 38 C.F.R. 
§ 20.901(a).  There is of now record a very thorough VHA 
medical opinion dated in October 2007.  

The VHA medical expert noted the veteran's four in-service 
risk factors: a possibility of an accidental needle stick, 
sexual contact, contaminated equipment from getting a tattoo, 
and intravenous morphine use.  In essence, the October 2007 
opinion indicated that exposure to blood products as a health 
care worker (e.g., a needle stick), unprotected sexual 
contact (the veteran contracted a sexually transmitted 
disease in service) and exposure to contaminated equipment 
during a tattoo procedure were indeed risk factors for 
hepatitis C.  The VHA physician went on to state, however, 
that "[t]he most likely risk factor responsible for this 
patient's hepatitis C infection is the use of morphine 
intravenously."  Indeed, the VHA expert opined that there 
was more than a 50 percent probability that the veteran 
acquired hepatitis C due to the use of morphine intravenously 
during active service.

The VHA reviewer went on to discuss in detail how the 
probability of Hepatitis C infection via intravenous drug use 
was far higher than any of the other mechanisms claimed by 
the veteran.  Indeed, the VHA examiner stated that there was 
no association between sexual contact and hepatitis C after 
controlling for other risk factors.  

Boiled down to its essence, the VHA expert opined that the 
most likely risk factor responsible for the veteran's 
hepatitis C infection is intravenous morphine use.  The 
expert based his opinion on a study performed in the United 
States regarding risk factors for acquisition of a hepatitis 
C infection which found that the primary risk factor 
identified for a hepatitis C infection was intravenous drug 
use.  The VHA expert concluded that due to the weak or non-
association of the risk factors of accidental needle stick, 
sexual contact, and tattoo contamination and the strong 
association of intravenous morphine use, there is more than a 
50 percent probability that the veteran acquired a hepatitis 
C infection due to intravenous use of morphine.  
In other words, the expert determined that it is not as 
likely as not that the hepatitis C was causally related to 
his military service due to mechanisms other than intravenous 
drug use - that is, in-service exposure to blood products, 
sexual contact, and tattoo.  

The only evidence which purports to relate the veteran's 
hepatitis C to mechanisms in his military service other than 
intravenous drug use emanates from the veteran himself and 
his spouse.  The Board recognizes that the veteran was 
trained during military service as a medic and therefore 
received rudimentary medical training more than 35 years ago.  
The Board also notes that the veteran's occupation after his 
discharge was a tractor trailer and taxi driver.  The Board 
finds that to the extent the veteran contends his hepatitis C 
is related to mechanisms in his military service other than 
intravenous drug use, he is not competent to render such an 
opinion and neither is his spouse, who evidently has no 
medical training.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) [lay persons without medical training are 
not competent to comment on medical matters such as diagnosis 
and etiology]; see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  In that regard, 
the record simply does not support a conclusion that the 
veteran's history of limited medical training renders him 
competent to provide an opinion as to the etiology of his 
hepatitis C.

In addition, even if the Board were to ascribe some medical 
expertise in infectious disease to the veteran (which it 
manifestly does not), there is the mater of self interest.  
See Pond v. West, 12 Vet. App. 341, 346 (1999) [the self 
interest of a claimant, including a medical professional, may 
affect the credibility and probative value of that person's 
testimony].

In short, there is no competent medical evidence which 
supports the veteran's claim.  The only specific medical 
opinion concerning the etiology of the veteran's Hepatitis C 
ascribes it to in-service intravenous drug use, which as 
discussed above constitutes misconduct.  The veteran has not 
indicated that his in-service intravenous drug abuse was 
limited to very few and isolated incidents.  Therefore, it 
does not appear that the veteran seeks the protection of 
38 C.F.R. § 3.301(c) (2007), which states that "[t]he 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct . . . ."  
In essence, the law and regulations hold that the use of 
illegal intravenous drugs is misconduct and that any disease 
resulting therefrom may not be compensated.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.301 
(2007).  For reasons explained above, the Board finds that a 
preponderance of the evidence supports the conclusion that 
the veteran's Hepatitis C is the result of in-service drug 
abuse rather than the other risk factors claimed by the 
veteran.  The appeal is accordingly denied.




ORDER

Service connection for hepatitis C is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


